Exhibit 10.25
(FAIRISAAC LOGO) [c59621c5962102.gif]
January 12, 2009
Ms. Deborah Kerr
214 South Rios Avenue
Solana Beach, CA 92075
Dear Deborah:
This letter agreement confirms our discussions regarding our desire to retain
your employment at Fair Isaac Corporation (the “Company”) as the Company’s
Executive Vice President, Chief Technology & Products Officer, and sets out the
terms and conditions on which you will join the Company, as follows:

     
Title:
  You will serve as the Company’s Executive Vice President, Chief Technology &
Products Officer.
 
   
Term:
  The term of this letter agreement shall be for a period commencing on your
employment start date (anticipated to be February 2, 2009 or earlier) and ending
on the 3rd anniversary of this date, unless earlier terminated by either party
as provided in this letter agreement (the “Term”).
 
   
Responsibilities:
  During your employment with the Company as Executive Vice President, Chief
Technology & Products Officer, you will report to the Company’s Chief Executive
Officer (“CEO”) and will be responsible for the growth and strategic leadership
of the various business units or functions to which you may be assigned from
time to time by the CEO of the Company. You agree to serve the Company
faithfully and to the best of your ability, and to devote your full working
time, attention and efforts to the business of the Company. You may participate
in charitable activities and personal investment activities to a reasonable
extent, and you may serve as a director of business and civic organizations as
approved by the Company’s Board of Directors (the “Board”), so long as such
activities and directorships do not interfere with the performance of your
duties and responsibilities to the Company.
 
   
Representations:
  By accepting the terms of this letter agreement and signing below, you
represent and confirm that you are under no contractual or legal commitments
that would prevent you from fulfilling your duties and responsibilities to the
Company as Executive Vice President, Chief Technology & Products Officer.
 
   
Initial Base Salary:
  You will be paid a base salary at the rate of $425,000 per year for services
performed, in accordance with the regular payroll practices of the Company with

1



--------------------------------------------------------------------------------



 



     
 
  annual review by the Compensation Committee of the Board (the “Committee”).
Your performance and base salary will be reviewed by the Committee annually
during the first quarter of each fiscal year and may be adjusted upward from
time to time at the discretion of the Committee, but will not be reduced during
the Term.
 
   
Incentive Bonus:
  For each full fiscal year of the Company that you are employed during the
Term, you will be eligible for an annual incentive award opportunity payable
from 0% to 100%, with a target award equal to 50%, of your base salary at the
rate in effect at the end of such fiscal year, pursuant to the terms and
conditions established by the Committee from time to time. Objectives will be
established during the first quarter of the fiscal year. Any annual incentive
bonus earned for a fiscal year will be paid to you by December 31 following the
end of such fiscal year. For the Company’s fiscal year 2009, you are guaranteed
to receive an incentive award of no less than $145,000, less applicable taxes,
provided you remain actively employed by the Company as of the regular annual
payout date for incentive bonuses under the Company’s FY09 Management Incentive
Plan.
 
   
Annual Equity:
  For each full fiscal year of the Company that you are employed during the
Term, you will be eligible for an annual equity grant based on achievement of
objectives established by the Committee at the Committee’s sole discretion.
Objectives will be established during the first quarter of the fiscal year. In
accordance with the policies and practices of the Company, some or all of such
annual equity grant may be in the form of restricted stock units that are
economically equivalent to an option award. Such equivalency will be determined
by the Company in its sole discretion.
 
   
Initial Equity:
  The Company shall grant to you, effective as of your hire effective date (the
“Date of Grant”) a non-statutory option to purchase 225,000 shares of the common
stock of the Company (the “Initial Option”), subject to the terms of the
Company’s 1992 Long-Term Incentive Plan, as amended (the “Plan”), and a stock
option agreement to be entered into by you and the Company. The exercise price
of the Initial Option shall be the Fair Market Value (as defined in the Plan) of
the Company’s common stock as of the Date of Grant. In accordance with the
policies and practices of the Company, and prior to the Date of Grant, you may
elect to exchange up to one-half of these Initial Options for Restricted Stock
Units (“RSU”) on a three Initial Options per one RSU basis. All initial Options
and RSUs granted will be subject to four-year ratable vesting.
 
   
Signing Bonus:
  You will receive a signing bonus of $100,000, less applicable taxes, on the
Company’s first available payroll date following the commencement of your
employment. Should you voluntarily terminate your employment with the Company
without Good Reason or should the Company terminate your employment with Cause
and either such termination of employment occurs before you complete twelve
months of employment from your start date, you will be responsible to repay a
pro rata amount of your signing bonus. This pro rata amount will be calculated
by dividing the net after tax amount of the signing bonus you receive by 365,
and then multiplying that amount by the number of days from the last day of your
employment through the one-year anniversary of your start date. You further
authorize the Company to withhold this amount from any final wages due to you
and agree to remit any remaining amount owed

2



--------------------------------------------------------------------------------



 



     
 
  within 30 calendar days of the effective date of your voluntary termination of
employment.
 
   
Benefits:
  While employed by the Company during the Term, you will be eligible to
participate in the employee benefit plans and programs generally available to
other executive officers of the Company, and in such other employee benefit
plans and programs to the extent that you meet the eligibility requirements for
each individual plan or program and subject to the provisions, rules and
regulations applicable to each such plan or program as in effect from time to
time. The plans and programs of the Company may be modified or terminated by the
Company in its discretion.
 
   
Vacation:
  While employed by the Company during the Term, you will receive vacation time
off in accordance with the policies and practices of the Company, except that
your annual accrual rate shall not be less than four weeks paid vacation off per
year. Vacation time shall be taken at such times so as not to unduly disrupt the
operations of the Company.
 
   
Office Location:
  Your office will be located at the Company’s location in San Diego, CA. Of
course, in your position regular travel will be required in the course of
performing your duties and responsibilities as Executive Vice President, Chief
Technology & Products Officer. The Company will allow you to book business class
tickets for all work-related domestic and international travel, subject to the
terms and conditions of the Company’s travel policies, including advance ticket
purchase requirements.
 
   
Inventions Agreement:
  As a condition of receiving payments and benefits in accordance with this
Agreement, you will be required to sign the enclosed Proprietary Information and
Inventions Agreement (the “PIIA”), the terms of which are incorporated herein by
reference.
 
   
Change in Control:
  In order to provide inducement for you (1) to remain in the service of the
Company in the event of any proposed or anticipated change in control of the
Company and (2) to remain in the service of the Company in order to facilitate
an orderly transition in the event of a change in control of the Company, you
and the Company will enter into a Management Agreement dated as of the same date
as this letter agreement (the “Management Agreement”).
 
   
Termination:
  Either you or the Company may terminate the employment relationship during the
Term or after the Term at any time and for any reason. Upon termination of your
employment by either party for any reason, you will promptly resign any and all
positions you then hold as officer or director of the Company or any of its
affiliates.
 
   
Severance:
  In case of involuntary termination of your employment by the Company without
Cause prior to the expiration of the Term or in the case of voluntary
resignation of your employment for Good Reason prior to the expiration of the
Term (each a “Qualifying Termination”), the Company will pay you as severance
pay an amount equal to one (1) times the sum of (a) your annual base salary at
the rate in effect on your last day of employment plus (b) the total incentive
bonus payment paid to you for the fiscal year preceding the Qualifying
Termination (if the

3



--------------------------------------------------------------------------------



 



     
 
  Qualifying Termination occurs prior to your receipt of your incentive bonus
under the Company’s FY09 Management Incentive Plan, the total incentive bonus
payment under this paragraph shall be $145,000). In addition, upon a Qualifying
Termination the Company will, for a period of twelve (12) months following the
effective date of termination of your employment, allow you to continue to
participate in any insured group health and group life insurance plan or program
of the Company (but not any self-insured medical expense reimbursement plan
within the meaning of Section 105(h) of the Internal Revenue Code) at the
Company’s expense, to the extent you were a participant in such plans as of your
last day of employment; however, if your participation in any such plan is
barred, the Company will arrange to provide you with substantially similar
insured coverage at its expense. Benefits provided by the Company may be reduced
if you become eligible for comparable benefits from another employer or third
party.
 
   
 
  Payment by the Company of any severance pay or premium reimbursements under
this paragraph will be conditioned upon you (1) signing and not revoking a full
release of all claims against the Company, its affiliates, officers, directors,
employees, agents and assigns, substantially in the form attached to this letter
agreement as Exhibit A, (2) complying with your obligations under the PIIA or
any other agreement between you and the Company then in effect, (3) cooperating
with the Company in the transition of your duties, and (4) agreeing not to
disparage or defame the Company, its affiliates, officers, directors, employees,
agents, assigns, products or services. Any severance payable will be paid to you
in a lump sum on the first day of the seventh month following your “separation
from service” as determined under Section 409A of the Internal Revenue Code, but
not earlier than expiration of any rescission periods.
 
   
 
  For purposes of this letter agreement, “Cause” and “Good Reason” have the
following definitions:
 
   
 
  “Cause” means a determination in good faith by the Company of the existence of
one or more of the following: (i) commission by you of any act constituting a
felony; (ii) any intentional and/or willful act of fraud or material dishonesty
by you related to, connected with or otherwise affecting your employment with
the Company, or otherwise likely to cause material harm to the Company or its
reputation; (iii) the willful and/or continued failure, neglect, or refusal by
you to perform in all material respects your duties with the Company as an
employee, officer or director, or to fulfill your fiduciary responsibilities to
the Company, which failure, neglect or refusal has not been cured within fifteen
(15) days after written notice thereof to you from the Company; or (iv) a
material breach by you of the Company’s material policies or codes of conduct or
of your material obligations under the PIIA or other agreement between you and
the Company.
 
   
 
  “Good Reason” means any one or more of the following conditions occur without
your written consent: (i) a material reduction in your authority, duties, or
responsibilities as Executive Vice President, Chief Technology & Products
Officer, including a material reduction in your budget authority or a
requirement that you report to a corporate officer or employee instead of
reporting directly to the CEO of the Company, provided that a reduction in the
size or scope of the

4



--------------------------------------------------------------------------------



 



     
 
  Company’s current or anticipated business, including without limitation a
diminution in, or divesture relating to, the Company’s scoring, application or
tools strategy or business, shall not constitute a material reduction in your
authority, duties or responsibilities under this subsection; or (ii) material
breach by the Company of any terms or conditions of this letter agreement, which
breach has not been caused by you and which has not been cured by the Company
within fifteen (15) days after written notice thereof to the Company from you.
 
   
 
  In the event of termination of your employment by the Company for Cause,
resignation by you other than for Good Reason, or termination due to your death
or any disability for which you are qualified for benefits under the Company’s
group long-term disability program, the Company’s only obligation hereunder
shall be to pay such compensation and provide such benefits as are earned by you
through the date of termination of employment.
 
   
 
  You shall not be eligible for any severance pay under this letter agreement if
the termination of your employment occurs within 90 days before, or at any time
upon or after, the occurrence of a First Event and prior to the end of the
Transition Period, as “First Event” and “Transition Period” are defined in the
Management Agreement, except that you will be eligible for severance pay under
this letter agreement if the termination of your employment is otherwise a
Qualifying Termination and occurs within 90 days before the First Event, and you
fail to satisfy the condition set forth in Section 2(f) of the Management
Agreement.
 
   
Indemnification Agreement:
  The Company will indemnify you in connection with your duties and
responsibilities for the Company, as set out in the Indemnification Agreement
dated as of the same date as this letter agreement (the “Indemnification
Agreement”).
 
   
Taxes:
  The Company may withhold from any compensation payable to you in connection
with your employment such federal, state and local income and employment taxes
as the Company shall determine are required to be withheld pursuant to any
applicable law or regulation.
 
   
Assignment:
  This letter agreement shall not be assignable, in whole or in part, by either
party without the written consent of the other party, except that the Company
may, without your consent, assign its rights and obligations under this letter
agreement to any corporation or other business entity (i) with which the Company
may merge or consolidate, or (ii) to which the Company may sell or transfer all
or substantially all of its assets or capital stock; provided, however, that no
such assignment shall relieve the Company of its obligations hereunder in the
event that the assignee shall fail to perform the same.
 
   
Interpretation:
  This letter agreement is intended to satisfy, or otherwise be exempt from, the
requirements of Sections 409A(a)(2), (3), and (4) of the Internal Revenue Code
of 1986, as amended (the “Code”), including current and future guidance and
regulations interpreting such provisions, and it should be interpreted
accordingly.

5



--------------------------------------------------------------------------------



 



     
Applicable Law:
  This letter agreement shall be interpreted and construed in accordance with
the laws of the State of Minnesota.
 
   
Entire Agreement:
  This letter agreement, the PIIA, the Indemnification Agreement, and the
Management Agreement constitute the entire agreement between the parties, and
supersede all prior discussions, agreements and negotiations between you and the
Company. No amendment or modification of this letter agreement will be effective
unless made in writing and signed by you and an authorized officer of the
Company.

If you have any questions about the terms of this letter agreement, please
contact me or Richard Deal.
Sincerely,
Mark N. Greene
Chief Executive Officer
I accept and agree to the terms and conditions of employment with Fair Isaac
Corporation as set forth above.

             
/s/ Deborah L. Kerr
 
Deborah Kerr
      January 13, 2009
 
Dated    

6



--------------------------------------------------------------------------------



 



EXHIBIT A
RELEASE BY DEBORAH KERR
Definitions. I intend all words used in this Release to have their plain
meanings in ordinary English. Specific terms that I use in this Release have the
following meanings:

  A.   I, me, and my include both me (Deborah Kerr) and anyone who has or
obtains any legal rights or claims through me.

  B.   FIC means Fair Isaac Corporation, any company related to Fair Isaac
Corporation in the present or past (including without limitation, its
predecessors, parents, subsidiaries, affiliates, joint venture partners, and
divisions), and any successors of Fair Isaac Corporation.     C.   Company means
FIC; the present and past officers, directors, committees, shareholders, and
employees of FIC; any company providing insurance to FIC in the present or past;
the present and past fiduciaries of any employee benefit plan sponsored or
maintained by FIC (other than multiemployer plans); the attorneys for FIC; and
anyone who acted on behalf of FIC or on instructions from FIC.     D.  
Agreement means the *[letter agreement / Management Agreement / or other
relevant agreement]* between me and FIC dated *[date]*, including all of the
documents attached to such agreement.     E.   My Claims mean all of my rights
that I now have to any relief of any kind from the Company, whether I now know
about such rights or not, including without limitation:

  1.   all claims arising out of or relating to my employment with FIC or the
termination of that employment;     2.   all claims arising out of or relating
to the statements, actions, or omissions of the Company;     3.   all claims for
any alleged unlawful discrimination, harassment, retaliation or reprisal, or
other alleged unlawful practices arising under any federal, state, or local
statute, ordinance, or regulation, including without limitation, claims under
Title VII of the Civil Rights Act of 1964, the Age Discrimination in Employment
Act, the Americans with Disabilities Act, 42 U.S.C. § 1981, the Employee
Retirement Income Security Act, the Equal Pay Act, the Worker Adjustment and
Retraining Notification Act, the Sarbanes-Oxley Act, the Family and Medical
Leave Act, the Fair Credit Reporting Act, the Minnesota Human Rights Act, the
California Fair Employment and Housing Act, the Minneapolis Civil Rights
Ordinance, and workers’ compensation non-interference or non-retaliation
statutes (such as Minn. Stat. § 176.82);     4.   all claims for alleged
wrongful discharge; breach of contract; breach of implied contract; failure to
keep any promise; breach of a covenant of good faith and fair dealing; breach of
fiduciary duty; estoppel; my activities, if any, as a “whistleblower”;
defamation; infliction of emotional distress; fraud; misrepresentation;
negligence; harassment; retaliation or reprisal; constructive

1



--------------------------------------------------------------------------------



 



      discharge; assault; battery; false imprisonment; invasion of privacy;
interference with contractual or business relationships; any other wrongful
employment practices; and violation of any other principle of common law;

  5.   all claims for compensation of any kind, including without limitation,
bonuses, commissions, stock-based compensation or stock options, vacation pay
and paid time off, perquisites, and expense reimbursements;     6.   all rights
I have under California Civil Code section 1542, which states that: “A general
release does not extend to claims which the creditor does not know or suspect to
exist in his favor at the time of executing the release, which if known by him
must have materially affected his settlement with the debtor;”     7.   all
claims for back pay, front pay, reinstatement, other equitable relief,
compensatory damages, damages for alleged personal injury, liquidated damages,
and punitive damages; and     8.   all claims for attorneys’ fees, costs, and
interest.

      However, My Claims do not include any claims that the law does not allow
to be waived; any claims that may arise after the date on which I sign this
Release; any rights I may have to indemnification from FIC as a current or
former officer, director or employee of FIC; any claims for payment of severance
benefits under the Agreement; any rights I have to severance pay or benefits
under the Agreement; or any claims I may have for earned and accrued benefits
under any employee benefit plan sponsored by the Company in which I am a
participant as of the date of termination of my employment with FIC.

Consideration. I am entering into this Release in consideration of FIC’s
obligations to provide me certain severance benefits as specified in the
Agreement. I will receive consideration from FIC as set forth in the Agreement
if I sign and do not rescind this Release as provided below. I understand and
acknowledge that I would not be entitled to the consideration under the
Agreement if I did not sign this Release. The consideration is in addition to
anything of value that I would be entitled to receive from FIC if I did not sign
this Release or if I rescinded this Release. I acknowledge and represent that I
have received all payments and benefits that I am entitled to receive (as of the
date of this Release) by virtue of any employment by the Company.
Agreement to Release My Claims. In exchange for the consideration described in
the Agreement, I give up and release all of My Claims. I will not make any
demands or claims against the Company for compensation or damages relating to My
Claims. The consideration that I am receiving is a fair compromise for the
release of My Claims.
Cooperation. Upon the reasonable request of the Company, I agree that I will
(i) timely execute and deliver such acknowledgements, instruments, certificates,
and other ministerial documents (including without limitation, certification as
to specific actions performed by me in my capacity as an officer of the Company)
as may be necessary or appropriate to formalize and complete the applicable
corporate records; (ii) reasonably consult with the Company regarding business
matters that I was involved with while employed by the Company; and (iii) be
reasonably available, with or without subpoena, to be interviewed, review
documents or things, give depositions, testify, or engage in other reasonable
activities in connection with any litigation or investigation, with respect to
matters that I may have knowledge of by virtue of my employment by or service to
the Company. In performing my obligations under this paragraph to testify or
otherwise provide information, I will honestly, truthfully, forthrightly, and

2



--------------------------------------------------------------------------------



 



completely provide the information requested, volunteer pertinent information
and turn over to the Company all relevant documents which are or may come into
my possession.
My Continuing Obligations. I understand and acknowledge that I must comply with
all of my post-employment obligations under the Agreement and under the
Proprietary Information and Inventions Agreement dated *[date]*. I will not
defame or disparage the reputation, character, image, products, or services of
FIC, or the reputation or character of FIC’s directors, officers, employees and
agents, and I will refrain from making public comment about the Company except
upon the express written consent of an officer of FIC.
Additional Agreements and Understandings. Even though FIC will provide
consideration for me to settle and release My Claims, the Company does not admit
that it is responsible or legally obligated to me. In fact, the Company denies
that it is responsible or legally obligated to me for My Claims, denies that it
engaged in any unlawful or improper conduct toward me, and denies that it
treated me unfairly.
Advice to Consult with an Attorney. I understand and acknowledge that I am
hereby being advised by the Company to consult with an attorney prior to signing
this Release and I have done so. My decision whether to sign this Release is my
own voluntary decision made with full knowledge that the Company has advised me
to consult with an attorney.
Period to Consider the Release. I understand that I have 21 days from the date I
received this Release (or 21 days after the last day of my employment with FIC,
if later) to consider whether I wish to sign this Release. If I sign this
Release before the end of the 21-day period, it will be my voluntary decision to
do so because I have decided that I do not need any additional time to decide
whether to sign this Release. I understand and agree that if I sign this Release
prior to my last day of employment with FIC it will not be valid and FIC will
not be obligated to provide the consideration described in the Release.
My Right to Rescind this Release. I understand that I may rescind this Release
at any time within 15 days after I sign it, not counting the day upon which I
sign it. This Release will not become effective or enforceable unless and until
the 15-day rescission period has expired without my rescinding it. I understand
that if I rescind this Release FIC will not be obligated to provide the
consideration described in the Release.
Procedure for Accepting or Rescinding the Release. To accept the terms of this
Release, I must deliver the Release, after I have signed and dated it, to FIC by
hand or by mail within the 21-day period that I have to consider this Release.
To rescind my acceptance, I must deliver a written, signed statement that I
rescind my acceptance to FIC by hand or by mail within the 15-day rescission
period. All deliveries must be made to FIC at the following address:
Vice President of Human Resources
Fair Isaac Corporation
901 Marquette Avenue
Suite 3200
Minneapolis, MN 55402
If I choose to deliver my acceptance or the rescission by mail, it must be
postmarked within the period stated above and properly addressed to FIC at the
address stated above.
Interpretation of the Release. This Release should be interpreted as broadly as
possible to achieve my intention to resolve all of My Claims against the
Company. If this Release is held by a court to be inadequate to release a
particular claim encompassed within My Claims, this Release will remain in full

3



--------------------------------------------------------------------------------



 



force and effect with respect to all the rest of My Claims. I agree that the
provisions of this Release may not be amended, waived, changed or modified
except by an instrument in writing signed by an authorized representative of FIC
and by me.
My Representations. I am legally able and entitled to receive the consideration
being provided to me in settlement of My Claims. I have not been involved in any
personal bankruptcy or other insolvency proceedings at any time since I began my
employment with FIC. No child support orders, garnishment orders, or other
orders requiring that money owed to me by FIC be paid to any other person are
now in effect.
I have read this Release carefully. I understand all of its terms. In signing
this Release, I have not relied on any statements or explanations made by the
Company except as specifically set forth in the Agreement. I am voluntarily
releasing My Claims against the Company. I intend this Release and the Agreement
to be legally binding.

                 
 
Date
     
 
Deborah Kerr    

4